Citation Nr: 0903492	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for the 
veteran's service-connected post traumatic stress disorder 
(PTSD), currently evaluated at 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1968 to 
August 1969.

The issue of higher initial disability rating for the 
veteran's PTSD comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in October 2005.

The issue of service connection for bilateral hearing loss 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2006, a statement of the 
case was issued in August 2006, and a substantive appeal was 
received in August 2006.


FINDINGS OF FACT

1.  The veteran's service connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 
5103A (West 2002); 38 C.F.R. § 3.159, 4.7, 4.126, 4.130; 
Diagnostic Code 9411 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June 2004, 
August 2005, and April 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  A VCAA letter to the appellant was 
provided in June 2004 prior to the initial PTSD unfavorable 
decision in September 2004 and in August 2005 prior to the 
initial bilateral hearing loss unfavorable decision in April 
2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the veteran's PTSD claim.

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination in August 2004 for 
his PTSD and March 2006 for his bilateral hearing loss.  
38 U.S.C.A. § 5103A(d); 38 C.F.R§ 3.159(c)(4).  Given that 
the claims file was reviewed by each examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

PTSD - Legal Background

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when the veteran 
experiences occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130 (2008).

PTSD - Factual Background

The RO has granted service connection for PTSD effective 
February 2004 and has assigned a 30 percent disability 
rating.  The veteran contends that the PTSD impairment more 
nearly approximates the criteria for a fifty percent rating.  

In March 2004, the veteran was diagnosed with PTSD; however 
he denied depression at that time.  He described his work as 
part time in one instance and as working all the time in 
another.  He reported consistent sleeping patterns of 5-6 
hours per night. 

In April 2004, the veteran reported nightmares.  His judgment 
remained fair and his thought logical.  His speech was good 
with consistent eye contact.  His memory was intact and he 
presented no suicidal/homicidal ideation.  

In July 2004, the veteran reported intrusive thoughts.  He 
had difficulty when fireworks were set off.  He considered 
retiring but still did trucking and yard work.  He reports 
having a girlfriend for five years who is very supportive.  
In another July report, the veteran denied depression and 
suicidal/homicidal ideation. 

The veteran was afforded a VA examination in August 2004.  At 
that time, the veteran's speech was normal.  He arrived 
casually dressed and adequately groomed.  He suffered no 
suicidal/homicidal ideation and participated in no 
inappropriate behavior.  He worked on and off as his trucking 
business allowed.  He maintained eye contact with normal 
thought content and processes.  He suffered no memory loss or 
impairment in judgment, although he did suffer from intrusive 
memories and an anxious, dysphoric mood.  He avoided crowds, 
acted hypervigilant, and suffered from a startle effect.  The 
examiner described his affect as flat.  The examiner 
concluded that the veteran suffered moderate symptoms of 
PTSD.  

In October 2004, the veteran reported nightmares.  In 
February 2005, the veteran presented with a calmer, more 
relaxed, improved mood.  He suffered no suicidal/homicidal 
ideation.

In March 2005 however, the veteran again reported nightmares 
and intrusive thoughts.  The examiner noted that he moved 
constantly.  He complained of flashbacks around twice per 
week.  His memory was intact and he suffered no 
suicidal/homicidal ideation. 

In April 2005, the veteran reported heart flutters that 
occurred during the day.  The veteran stated that a doctor 
had told him they were anxiety attacks.  The report fails to 
mention how often these attacks occurred.  In another April 
report, the veteran's judgment was deemed between fair and 
good. 

In February 2006, the veteran's mood was described as 
neutral.  He maintained eye contact with goal-directed 
speech.  He suffered no suicidal/homicidal ideation and no 
cognitive or memory deficits.  Again in February, his 
thoughts were reported as coherent.  He presented logical 
speech with no suicidal/homicidal ideation.  His mood was 
described as euthymic.  He showed the appropriate affect and 
his judgment was deemed between fair and good. 

In addition, the veteran took place in a Rational Emotive 
Therapy Group from March 2004 to February 2006.  

PTSD - Increased Rating Analysis

To be assigned a rating in excess of 30 percent, the veteran 
must suffer occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.

The veteran took place in a Rational Emotive Therapy Group 
from March 2004 to February 2006.  At each of these sessions 
and at several of the veteran's individual therapy sessions, 
the social worker or psychologist provided a Global 
Assessment Functioning score (GAF).  The veteran's GAF ranged 
from 45 to 59.  The veteran's GAF range shows that his 
symptoms fluctuate from moderate symptoms or moderate 
difficulty in social, occupational, or school functioning to 
serious symptoms or serious impairment in social, 
occupational, or school functioning.

The record presents no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's affect 
was described as flattened only in the August 2004 VA 
examination.  In February 2006, the veteran's speech was 
described as logical and goal-directed and his affect was 
deemed appropriate.  In April 2004 the veteran's speech was 
again considered good.  The record lacks evidence of panic 
attacks more than once a week.  Panic attacks appear in the 
record only once, in April 2005 when the veteran complained 
of heart flutters, which sometimes occurred during the day.  
The record makes no mention of difficulty in understanding 
complex commands.  The veteran suffers no impairment of 
short- or long-term memory.  In April 2004 and March 2005 the 
veteran's memory was reported as intact.  In August 2004 and 
February 2006, the examiners also reported no memory 
deficits.  The veteran's judgment has consistently been 
reported as fair or good, specifically on January 2004, April 
2004, April 2005, and February 2006.

The veteran suffers only minimal occupational and social 
impairments.  He manages his own trucking business, which 
allows him to work more independently than in his previous 
jobs.  He maintains a relationship with his two stepdaughters 
who are very close and keep up with him, maintains a long 
term relationship with a girlfriend lasting over five years, 
and participates in group therapy.  The veteran does however 
live alone and he avoids crowds whenever possible.  

The veteran does suffer disturbances of motivation and mood.  
These symptoms, however, are not present in a severe manner 
consistent with a higher disability rating.  

A disability rating in excess of 30 percent is not 
appropriate as the veteran does not meet the criteria.  When 
applying the factors, the veteran does not meet a significant 
portion of them.  Considerations in evaluating a mental 
disorder include the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The evaluation must be based on all evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  The veteran's symptoms affected his occupational 
and social interactions intermittently allowing him to 
generally function satisfactorily with routine behavior, 
self-care, and normal conversation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Hearing Loss 

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under 
Secretary for Health held in an October 4, 1995, memorandum 
opinion that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran was provided an audiological examination during 
his August 1967 entrance examination and his August 1969 
separation examination.  In the August 1967 audiological 
exam, the veteran's right ear pure tone thresholds were 10, 
0, 5, and 0 at the frequencies 500, 1000, 2000, and 4000 
respectively.  The veteran's left ear pure tone thresholds 
were 5, 5, 10, and 0 at the frequencies 500, 1000, 2000, and 
4000 respectively.  In the medical history portion of the 
August 1969 exit examination, the veteran denied suffering 
hearing loss at that time or at any prior time.  In the 
August 1969 audiological exam, the veteran's right ear pure 
tone thresholds were 10, 10, 10, and 5 at the frequencies 
500, 1000, 2000, and 4000 respectively.  The veteran's left 
ear pure tone thresholds were 10, 10, 10, and 5 at the 
frequencies 500, 1000, 2000, and 4000 respectively.  Neither 
test meets the criteria for hearing loss disability as 
defined by 38 C.F.R. § 3.385.  

At this point the Board notes that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran currently suffers hearing loss as shown in the 
March 2006 VA examination.  The veteran's right ear pure tone 
thresholds are 30, 40, 30, 30, and 40 at the frequencies 500, 
1000, 2000, 3000, and 4000 respectively.  The veteran's left 
ear pure tone thresholds are 35, 35, 25, 35, and 55 at the 
frequencies 500, 1000, 2000, 3000, and 4000 respectively.  
His speech recognition scores are 90 percent in the right ear 
and 86 percent in the left ear.

The veteran's current hearing loss meets the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  The Board 
acknowledges that the veteran was exposed to noise while in 
the service.  The determinative question in this case is 
whether there is competent evidence of a nexus to connect the 
inservice noise exposure with the current hearing loss.  
While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This is a medical 
question.  

VA has obtained a March 2006 medical opinion addressing the 
question of a possible nexus to service.  This opinion shows 
that the claims file was reviewed, to include the service 
treatment records.  During the March 2006 examination, the 
veteran denied civilian occupational noise exposure, however 
his personnel records list his previous occupation as an 
explosives handler where he loaded and charged holes for 
geophysical work with an oil company.  

The examiner noted that the claims file was negative for any 
evidence of hearing loss.  He stated that noise-induced 
hearing loss occurs at the time of exposure and not after the 
noise has ceased.  He therefore opined that the veteran's 
present hearing loss was not related to acoustic trauma 
incurred during military service. 

In reviewing the totality of the evidence, the Board 
acknowledges that there were very slight changes in hearing 
acuity at certain levels between the August 1967 entrance 
examination and the August 1969 exit examination.  However, 
the audiograms show such a minimal change in hearing levels 
that the Board feels that the application Hensley would be 
inappropriate.  It is noteworthy that the Hensley language 
appears to envision a situation where the requirements for 
hearing loss disability are met several years after service, 
whereas in the present case it appears that the requirements 
for hearing loss disability were not met for a significant 
number of years after service.  The Board therefore relies 
upon the opinion of the medical examiner and the lack of 
evidence of hearing loss for many years after service in 
denying service connection for bilateral hearing loss 
disability.  The claims file does not include any medical 
opinion to the contrary.  The Board is thus left with a 
evidentiary record which shows that the preponderance of the 
competent evidence is against service connection for 
bilateral hearing loss disability.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
The veteran may always request that his claim be reopened if 
he obtains a medical opinion in support of his claim.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent disabling is not warranted.  Entitlement to service 
connection for bilateral hearing loss is not warranted.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


